Citation Nr: 0433454	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  03-12 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to a rating in excess of 30 percent for 
migraine headaches. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

The veteran served on active duty from June 1971 to July 
1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

The issue of entitlement to service connection for PTSD 
requires additional development, and will be addressed in the 
Remand portion of this decision.  


FINDING OF FACT

It is not shown that migraine headaches involve frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability. 


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
migraine headaches are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.124a, Diagnostic 
Code (DC) 8100 (2004).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a May 2003 letter, the RO advised the veteran of the VCAA 
and its effect on his claims.  In addition, the veteran was 
advised, by virtue of a detailed March 2003 statement of the 
case (SOC) and August 2003 and May 2004 supplemental 
statements of the case (SSOCs) issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claims.  The Board 
therefore believes that appropriate notice has been given in 
this case.  In addition, a substantial body of lay and 
medical evidence was developed with respect to the claim 
adjudicated below, and the March 2003 SOC and August 2003 and 
May 2004 SSOCs issued by the RO clarified what evidence would 
be required to establish entitlement to an increased rating 
for migraine headaches.  Further, the claims file reflects 
that the March 2003 SOC  contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2004).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to the claim adjudicated below has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this aspect of the 
appeal.  Thus, for these reasons, any failure in the timing 
or language of VCAA notice by the RO constituted harmless 
error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim 
adjudicated herein under the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The U.S. 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, supra.

II.  Factual Background

The service medical records indicated the veteran was 
involved in a motorcycle accident in February 1973.  After 
service, the veteran indicated at a VA examination completed 
in October 1974 that he had experienced headaches since the 
accident, particularly when he became overheated.  
Thereafter, an April 1975 rating decision granted service 
connection for headaches, and assigned a noncompensable 
rating for this condition. 

The noncompensable rating was continued until December 2001, 
at which time a rating decision determined than the veteran 
was entitled to a 30 percent rating for headaches.  Evidence 
used as a basis for this determination included reports from 
a November 2001 VA examination that resulted in diagnoses to 
include "chronic daily headaches," with the physician who 
conducted this examination indicating that the veteran has 
approximately three disabling headaches per month, but that 
he is otherwise able to function with daily headaches.  

The additional evidence includes reports from a June 2002 VA 
neurological examination, at which time the veteran reported 
a several year history of severe headaches.  He said the 
headaches would occur in the back of his head, sometimes in 
the shoulder region, and that they occurred two or three 
times a week and lasted for several hours at a time.  The 
veteran stated that his eyes are sensitive to light whenever 
he has these headaches, and that he has to lie down and take 
Naproxen for the headaches to go away.  The physical 
examination was essentially negative, and the diagnosis was 
mixed vascular and tension headaches.  

In March 2003, the veteran was afforded another VA 
examination at which time he described suffering from 
increasing headaches that occur on almost a daily basis.  
However, the veteran sated that most of the time the 
headaches are minor, although they are at times punctuated by 
severe and intense headaches said to last two to three hours 
a day, on the average of two to three times a week.  During 
the episodes of severe headaches, the veteran said he has to 
either walk off the job or lie down for a couple of hours.  
The physical examination revealed some tenderness over the 
temporalis muscle to pressure, but was otherwise normal.  
Following the examination, the diagnostic impression was 
progression tension headaches, and the examiner stated as 
follows:  

It is not reasonable to relate all of 
[the veteran's] headaches to his previous 
injury, since those should have gotten 
better and gone away[,] and one wonders 
whether [the headaches are due to] . . . 
some underlying stress issues . . . . 

The record also reflects recent VA outpatient treatment for 
headaches, and in March 2004, a CAT scan of the brain 
conducted at a VA medical facility was negative.  A VA 
outpatient treatment report dated at that time indicated the 
veteran's headaches occurred a couple of times a week, and 
involved a stabbing pain, constant ringing and nausea.  
Following a physical examination, the diagnosis was 
"[s]tatus post brain concussion with resultant post-
traumatic headache with some vascular component" typical of 
migraine headaches.  A May 2004 report from a chiropractor 
suggested that vertebral subluxations in the cervical and 
upper thoracic regions were a possible cause of the veteran's 
headaches.  

III.  Legal Criteria/Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Under 38 C.F.R. § 4.124a, DC 8100 migraine headaches are 
rated as follows:  With very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability, 50 percent.  With characteristic prostrating 
attacks occurring on an average once a month over last 
several months, 30 percent.  With characteristic prostrating 
attacks averaging one in 2 months over last several months, 
10 percent.  With less frequent attacks, 0 percent.  

Applying the pertinent legal criteria cited above to the 
facts of the case, the record is devoid of any competent 
evidence demonstrating that the veteran suffers from 
"completely prostrating" attacks of migraine or migraine 
type headaches occurring on a "very frequent basis."  In 
this regard, and not to mention the skepticism expressed by 
the examiner with respect to their relationship to the in-
service motorcycle accident, the veteran himself stated at 
the March 2003 VA examination than the headaches are minor 
"most of the time."  Moreover, the VA physician who 
completed the November 2001 VA examination estimated the 
frequency of disabling headaches as three per month, and 
stated that the veteran was otherwise able to function with 
his headaches.  

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  If the question 
of an extraschedular rating is raised by the record or by the 
veteran before the Board, the correct course of action is for 
the Board to raise the issue and remand the matter if 
warranted for a decision in the first instance by the RO, 
which has the delegated authority to assign such a rating in 
the first instance, pursuant to 38 C.F.R. § 3.321 (2003).  
See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  To this end, the Board 
notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected headaches is demonstrated, nor is there any other 
evidence that this condition involves such disability that an 
extraschedular rating would be warranted under the provisions 
of 38 C.F.R. § 3.321(b)(1).  The Board therefore finds that 
further consideration or referral of this matter under the 
provisions of 38 C.F.R. § 3.321 is not necessary or 
appropriate.

The veteran asserts a much more debilitating condition due to 
his headaches than was demonstrated by the evidence cited 
above, and the Board fully respects the veteran's sincere 
assertions in this case.  However, it finds the probative 
weight of of this positive evidence to be overcome by the 
more objective negative evidence cited above.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  See also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Francisco v. Brown, 7 Vet. App. at 55 (1994).  
Thus, as the probative weight of the negative evidence 
exceeds that of the positive, the claim must be denied.  
Gilbert, 1 Vet. App. at 49.   


ORDER

Entitlement to a rating in excess of 30 percent for migraine 
headaches is denied.  


REMAND

The Board takes note of the request of the veteran's 
representative, in an October 2004 presentation to the Board, 
that the case be remanded to afford the veteran another VA 
examination to determine if he has PTSD as a result of an in-
service motorcycle accident.  The Board agrees that such an 
examination is necessary in this case in order to comply with 
the duty-to-assist provisions of the VCAA.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The record reveals 
several psychiatric diagnoses, to include PTSD, organic 
personality disorder, dysthymia, and depression.  As a 
result, and in light of the request for another VA 
examination, the Board concludes that a VA examination is 
necessary to reconcile these diagnoses and to otherwise 
clarify the clinical picture in this case. 

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will provide notification 
when further action is required on the part of the veteran. 

1.  The RO should make arrangements for 
the veteran to be examined by a VA 
psychiatrist experienced in evaluating 
PTSD to, based on a review of the 
pertinent clinical evidence and 
examination of the veteran, determine the 
diagnoses of any psychiatric disorder(s) 
that are present.  The claims file must 
be made available to the examiner for 
review in conjunction with the 
examination.  The diagnosis should 
conform to the psychiatric nomenclature 
and diagnostic criteria contained in DSM-
IV. 

a.  The examiner should elicit as much 
detail as possible from the veteran as to 
the claimed stressors arising from the 
in-service motorcycle accident.  Then, 
the examiner should consider whether any 
such stressor was sufficient to have 
caused the current psychiatric symptoms, 
and whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied by the in-service stressor(s)

b.  If the veteran is found to have PTSD, 
the examiner is requested to identify the 
diagnostic criteria, including the 
specific stressor(s) supporting the 
diagnosis.  A complete rationale should 
be given for all opinions and conclusions 
expressed.  

2.  Following the completion to the 
extent possible of the development 
requsted above, the RO should 
readjudicate the claim for service 
connection for PTSD.  If this claim is 
not granted, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
addressing this claim.  The SSOC should 
include a summary of the evidence and 
discussion of all pertinent regulations, 
including the evidence obtained as a 
result of the development requested above 
and the VCAA.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.   

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



